Citation Nr: 0639623	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 18, 
2000, for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which granted the veteran a permanent 
and total disability rating for pension purposes and assigned 
an effective date of December 18, 2000, for that award. 


FINDING OF FACT

An informal claim for nonservice-connected pension benefits 
was received by VA on December 12, 2000.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 12, 
2000 for a grant of nonservice-connected pension have been 
met. U.S.C.A. §§ 5110, 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, September 
2002, and April 2005; rating decisions in November 2002, May 
2003, and March 2004, and a statement of the case dated in 
March 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Analysis

The veteran seeks an effective date of November 1997, for an 
award of nonservice-connected pension benefits. Pertinent VA 
laws and regulations require that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Any 
communication indicating intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). 
See, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  In determining when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992); 38 U.S.C.A. § 7104(a).

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA.  38 
U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r). Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

The effective date for the award of disability pension, based 
on claims received after October 1, 1984, is date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the veteran became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  38 
C.F.R. § 3.400(b)(1)(ii)(B).

In this case, it appears the RO denied an earlier claim by 
the veteran of entitlement to nonservice-connected pension 
prior to his current formal application, which was received 
by the RO on December 18, 2000.  The Board notes at this 
juncture that this case involves a rebuilt folder.  The 
original file was evidently lost.  There is no documentation 
of record to suggest or show that a prior claim for 
nonservice-connected pension benefits has remained pending.

In support of the claim he filed in December 2000, the 
veteran submitted reports showing that he had been evaluated 
and treated for complaints of back and leg pain between 
January 1998 and May 1999 and was hospitalized in September 
1999 at a private medical facility for a right knee internal 
derangement with medial meniscus tear.  During that 
hospitalization, he underwent right knee arthroscopy, medial 
partial meniscectomy, and a patella chondroplasty.  The 
related operative report showed that the surgery was well 
tolerated. 

The rating decision in November 2002 granted entitlement to 
nonservice-connected pension benefits from December 18, 2000, 
the date on which the RO received the veteran's formal claim.  
The veteran disagreed, arguing in essence that he should be 
entitled to pension benefits from 1997 when he first filed an 
application because he was just as physically and mentally 
disabled at that time as when the RO awarded pension benefits 
in November 2002.

The law is clear that the effective date of an award of 
nonservice-connected pension benefits can be no earlier than 
the date the claim was received.  See 38 C.F.R. 
§ 3.400(b)(1).  The evidence shows that the veteran's formal 
claim was received by the RO on December 18, 2000.  This is 
the date established by the RO as the effective date of 
entitlement to nonservice-connected pension benefits.  
However, a communication from the veteran was received by the 
VA Jacksonville outpatient clinic on December 12, 2000.  
Therein, the veteran requesting that his claim for a 
nonservice-connected pension be reopened.  The Board 
construes this communication as an informal claim and as such 
it serves as the date of receipt of the veteran's claim.  
Accordingly, the effective date for pension benefits is 
December 12, 2000, the date of receipt of the veteran's 
informal claim.

The Board finds no evidence of special circumstances, such as 
incapacitation, which might entitle the veteran to an earlier 
effective date as provided in 38 C.F.R. § 3.400(b)(1)(ii)(B). 
Thus, the Board concludes that December 12, 2000, is the 
proper effective date of the award.


ORDER

An effective date of December 12, 2000, but not earlier, for 
the award of nonservice-connected pension benefits is 
granted, subject to the criteria relating to payments of 
benefits. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


